DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending in this application.

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on October 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 16, 2021.
Applicant’s election of the species (compound PP14): 
    PNG
    media_image1.png
    143
    282
    media_image1.png
    Greyscale
 is also acknowledged.  
The elected species represents a compound of Formula I:

    PNG
    media_image2.png
    131
    251
    media_image2.png
    Greyscale

wherein:

m is 0;
R3 is methyl ester (i.e., -C(=O)O-CH3);
R2 is H;
Q is (CH2)n- wherein n is 1;
M is O;
P is CHO; and
R1 is hydroxyl (i.e., OH).
	Applicant submits that claims 1-3 and 6-11 read on elected species.
The guidelines in MPEP § 803.02 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  Relevant portion of MPEP § 803.02 is provided here for convenience:
As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.

Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
The elected species was rendered obvious over prior art, and the search was limited to the claims encompassing the elected species, i.e., compounds of Formula I wherein:
the ring containing V, W, X, Y, Z is pyridine (i.e., one of V, W, X, Y, Z is N and the remaining are C);
m is 0;
R3 is methyl ester (i.e., -C(=O)O-CH3);
R2 is H;
Q is (CH2)n wherein n is 1;
M is O;
P is CHO; and
R1 is hydroxyl (i.e., OH) or methoxy (i.e., -OCH3);
and art was found.  Claims 1-3 and 6-11 read on the above expanded subgenus.  Claims 4-5 (in full) and 1-3 and 6-11 (all in part, other than the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Improper Markush Grouping Rejection
	Claims 1-3, and 9-11 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) include different compounds for the different definitions of V, W, X, Y, Z, P, R1, R2 and R3.  Each of the elements of structural Formula I of instant claim 1 represent numerous possibilities.  For example, the ring containing V, W, X, Y, Z as ring members having various definitions represent different rings including phenyl, pyridyl, pyrimidinyl, pyridazinyl, pyrazinyl, etc. and therefore, each of these represent various types of groups all of which may be further substituted.  Accordingly, each of the structures within Formula I in itself are not asserted to give rise to the activity of the compounds represented by the Formula I.	
In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula I, or a pharmaceutically acceptable salt of the compound of Formula I wherein the promoiety of P is 
    PNG
    media_image3.png
    78
    177
    media_image3.png
    Greyscale
, does not reasonably provide enablement for the compound of Formula I wherein P is any other type of promoiety.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A compound ... … wherein P is CHO or a promoiety” wherein there is insufficient description in the specification regarding the types of ‘promoieties’ intended by the recitation.  The specification at page 12 provides that: “Examples of suitable promoieties include but are not limited to the thiazolidine: 
    PNG
    media_image3.png
    78
    177
    media_image3.png
    Greyscale
… Other means of protecting the aldehyde include but not limited to conversion of the aldehyde to the corresponding imine, acetal, hemiacetal, ester or alcohol”.  As can be seen from this, the term ‘promoiety’ appears to in vivo by metabolic means such as hydrolysis to another compound’.  It is generally known in the art that ‘Prodrugs are typically obtained by masking one or more functional groups in an active drug believed to be in part required for activity with a progroup to form a promoiety which undergoes transformation, such as cleavage, under the specified conditions of use to release the functional group, and hence the active drug.  The cleavage of the promoiety may proceed spontaneously, such as by way of hydrolysis reaction, or it may be catalyzed or induced by another agent, such as by an enzyme, by light, by acid or base, or by a change of or exposure to a physical or environmental parameter, such as a change in temperature’.  The specification, however, does not provide what are some of the examples of such ‘promoieties’ (other than the thiazolidine moiety disclosed at page 20) and/or ‘prodrugs’.  The instantly claimed compounds of Formula I already include functional groups that can undergo hydrolysis, e.g., ester, etc.  However, the specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.  
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, 
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds of formula I or formula II.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 
Specification provides no support, as noted above, for types of ‘promoities’ encompassed within the scope of instant claims; or compounds generically embraced by the claims would lead to the compound of Formula I having such promoiety.  The claimed genus of Formula I embraces a large number of compounds, for which one has to find the appropriate ‘promoieties’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of compound of Formula I having a promoiety embraced in the instant claims in view of the pertinent reference teachings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metcalf et al., US 2013/0190315.  The instant claims read on reference disclosed compounds.  See the structural Formula (I) at page 5 wherein R6 and R7 together form an oxo or an aldehyde protecting group; Q is aryl or heteroaryl, each optionally substituted with one to three Ra, more particularly Q is V or W wherein W is pyridine-2-yl, pyridin-3-yl, or pyridin-4-yl (see for example, at page 6), etc.; and the corresponding compounds in Table 1, e.g., compounds 41-55, at pages 20-22; R2 to R5 can be H, ORd, etc.; Ra can be -(CH2)kCO2Rd, wherein Rd is hydrogen, alkyl, etc.  Particularly, see the compound in Example 22 (structure depicted below for  by hemoglobin, see for example, at page 1.  The reference teaches composition comprising a reference compound and the corresponding method of administration, including oral administration, see pages 24-25.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf et al., US 2013/0190315.
The reference teaches a generic group of compounds represented by structural Formula (I) at page 5 wherein R6 and R7 together form an oxo or an aldehyde protecting group; Q is aryl or heteroaryl, each optionally substituted with one to three Ra, more particularly Q is V or W wherein W is pyridine-2-yl, pyridin-3-yl, or pyridin-4-yl (see for example, at page 6), etc.; and the corresponding compounds in Table 1, e.g., compounds 41-55, at pages 20-22; R2 to R5 can be H, ORd, etc.; Ra can be -(CH2)kCO2Rd, wherein Rd is hydrogen, alkyl, etc.  Particularly, see the compound in Example 22 (structure depicted above), which is identical to the compound number 12 of instant claim 6.  The reference teaches the pharmaceutically acceptable salts of the reference taught compounds, which include, for example, acid addition salts, including HCl salt, see page 3.  The reference disclosed compounds are disclosed to be useful as allosteric modulators of hemoglobin, and their use in treating disorders mediated by hemoglobin, see for example, at page 1.  The reference teaches composition comprising a reference compound and the corresponding method of administration, including oral administration, see pages 24-25.  
Claims 1-3, and 9-11 read on reference teachings as rejected under 35 USC 102(a)(1) above.  The remaining claims 6-8 differ from the reference taught compounds by reciting specific species of the reference taught genus of compounds.  

    PNG
    media_image5.png
    98
    106
    media_image5.png
    Greyscale
 (i.e., 2-formyl-3-hydroxyphenyl-) group attached to the pyridine via -O-CH2- group.  The reference teaches several compounds having such group, see for example, compounds 42-45 (page 20); 50-51 (page 21); and 55 (page 22).  Further, the reference teaches the equivalence of phenyl and pyridinyl; and methyl-ester (i.e., -CO2CH3) and carboxyl (-COOH) groups; etc., as these are taught to be alternatives at the analogous position for the genus of reference taught structural formula (I).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

	Receipt is acknowledged of the Information Disclosure Statement filed on September 21, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

October 23, 2021